WASHINGTON, DC 20217 MARK C. MEDAIRY, JR., Petitioner v. Wash.Docket No. 27850-13L United States Tax Court2015 Tax Ct. Memo LEXIS 32; January 22, 2015, FiledDecision text below is the first available text from the court; it has not been editorially reviewed by LexisNexis. Publisher's editorial review, including Headnotes, Case Summary, Shepard's analysis or any amendments will be added in accordance with LexisNexis editorial guidelines.*32 v. ) Docket No. 27850-13L.)COMMISSIONER OF INTERNAL REVENUE, ))RespondentORDER AND DECISIONPursuant to the determination ofthe Court as set forth in its MemorandumOpinion (T.C. Memo. 2015-16), filed January 22, 2015, it isORDERED: That respondent's Motion for Summary Judgment, filed December 10, 2014, is granted. It is furtherORDERED and DECIDED: That the determination set forth in the Notice ofDetermination Concerning Collection Action(s) Under Section 6320 and/or 6330, dated October 30, 2013, issued for petitioner's taxable year 2009, upon which notice this case is based, is sustained in full.(Signed) Robert P. RuweJudgeENTERED: J AN 2 2 2015SERVED JAN 2 2 2015